STATE OF MICHIGAN

                               COURT OF APPEALS



KIMBERLY SUE LAVIGNE and DIANE K.                                         FOR PUBLICATION
LAVIGNE,                                                                  October 28, 2014
                                                                          9:10 a.m.
                  Plaintiffs-Appellants,

v                                                                         No. 312530
                                                                          Gratiot Circuit Court
KRISTI FORSHEE,                                                           LC No. 11-011653-NO

                  Defendant-Appellee,
and

ERIC LEONARD,

                  Defendant.


Before: SHAPIRO, P.J., and MARKEY and STEPHENS, JJ.

PER CURIAM.

        Plaintiffs Diane Lavigne and Kimberly Lavigne, mother and daughter respectively,1
appeal by right the trial court’s order granting defendants’ motion summary disposition under
MCR 2.116(C)(10) with respect plaintiffs’ action under 42 USC 1983 asserting that defendants
violated plaintiffs’ Fourth Amendment right to be free from unreasonable searches and seizures.2
We reverse and remand for further proceedings.

                                                     I.

                        A. SUMMARY OF FACTUAL AND LEGAL CLAIMS




1
    For the sake of clarity, reference to the individual plaintiffs will be by their first name.
2
  Plaintiffs have not appealed the dismissal of their state law tort claims and have resolved their
dispute with Deputy Eric Leonard. By stipulation, plaintiffs’ appeal of the trial court’s order
regarding defendant Leonard has been dismissed with prejudice. Lavigne v Forshee,
unpublished order of the Court of Appeals, entered February 28, 2013 (Docket No. 312530).


                                                    -1-
        Plaintiffs allege in their 42 USC 1983 claim that Detective Kristee Forshee and Deputy
Eric Leonard violated their Fourth Amendment rights by unreasonably searching their home on
September 29, 2010, without a warrant, probable cause, or consent. Plaintiffs assert that the
search was plainly unreasonable because it was the product of police coercion, rather than
voluntary consent. Defendant Forshee argued that because she believed plaintiffs had consented
to the officers’ entry into their home, she did not violate plaintiffs’ Fourth Amendment rights, or
alternatively that she was entitled to qualified immunity because her conduct did not evince plain
incompetence or a blatant disregard for plaintiffs’ constitutional rights.

        According to Officer Forshee, the police were investigating an anonymous tip that
Kimberly was growing marijuana in her residence and unlawfully selling it to high school
students. The day before the entry, the police had stopped at the home to talk to Kimberly, but
were told she was out shopping. The next morning, officers retrieved several trash bags from the
end of the home’s driveway. Inside they discovered suspected marijuana stems, branches, and
“roaches.” Deputy Leonard testified that when he informed the prosecutor about the anonymous
tip and the results of the “trash pull,” the prosecutor stated that although he believed the officers
had gathered sufficient information to seek a search warrant, he recommended that the officers
attempt to obtain consent for a search through a “knock and talk” procedure.

        Forshee asserted that she went to plaintiffs’ home with Deputy Leonard and uniformed
officer Robert Morningstar. The officers were greeted by Diane, and because she and Leonard
were dressed in plain clothes, they identified themselves as police officers. Forshee stated that
she and Leonard had also affixed their badges to their sweatshirts. Diane came outside and told
the officers that Kimberly was not at home but that she would telephone her. Forshee testified
that before Diane reentered the home to obtain a phone to call Kimberly, Forshee asked if she
could follow Diane inside for the officers’ safety. Diane, however, did not respond. Forshee
claimed that she stood in the threshold of the doorway, between the outer storm door and the
inner main door, while Diane walked to a nearby table to retrieve a phone. Kimberly, who was
actually in the home, then approached them. Forshee testified that neither Diane nor Kimberly
asked the officers to leave the home or objected to her entry. Forshee also testified that she
spoke to Kimberly regarding the marijuana complaint and that Kimberly asserted she had a
medical exemption, offering to show Forshee the grow operation in her room. Forshee asserted
that she asked to follow Kimberly upstairs to her room for the purpose of officer safety after
Kimberly asked to change out of her pajamas. For these reasons, Forshee testified that she
believed plaintiffs had consented to her entry into the residence and that Kimberly consented to
being followed upstairs to inspect the marijuana grow operation.

       In their depositions, Leonard and Morningstar substantially corroborated Forshee’s
testimony. But, although Leonard testified that before entering the home Morningstar was on the
porch next to him, who in turn was standing next to Forshee, Morningstar testified that he was
not on the porch and was too far away to hear any conversations between Diane, Leonard, and
Forshee before entry. Leonard further asserted that Diane opened the outer door and entered the
home after Forshee asked to follow her into the home.

       Kimberly testified that she heard the officers ask Diane to get a phone to call Kimberly
and also heard Diane tell the officers that she would do so and return immediately. Kimberly
claimed that Forshee entered the home behind Diane by opening the door and then she heard the

                                                -2-
screen door shut. Kimberly testified that she specifically told Forshee, Leonard, and (later) a
third officer in uniform (Morningstar) to leave because they did not have permission to enter the
home and did not have a warrant. Kimberly claimed that the officers refused, based on claims of
officer safety, to leave the home and get a warrant, and also told her they did not need a warrant
to enter and search the home because of the drug dealing complaint. Kimberly contends that
Forshee demanded to follow her upstairs and to see her marijuana grow operation. After waiting
five minutes for the police to leave, Kimberly conceded and went upstairs to get the medical
marijuana paperwork because she wanted the officers to leave. Kimberly contends that she was
under duress when she unlocked the spare bedroom upstairs and allowed Forshee to enter and
examine her grow operation.

        Diane testified that Forshee and Leonard were dressed in plain clothes and did not
immediately inform her that they were police officers when she went to the door. She also
denied seeing either officer wearing a police badge, but conceded that Forshee and Leonard
informed her that they were officers after telling her that she “cannot go into the house without
us.” Diane offered to call Kimberly after telling the officers that Kimberly was not home.
According to Diane, the officers followed her into the home before the screen door closed behind
her. Diane testified that the officers proceeded into the dining room area, where Kimberly
approached them and introduced herself. Diane said that Forshee asked to see Kimberly’s
medical marijuana card, and that Kimberly said that it was upstairs. Diane asserted that
Kimberly asked the officers whether they had a warrant. She noted that Forshee would not allow
Kimberly to retrieve her medical marijuana card by herself, and that Forshee demanded to see
her “plants.” When asked, Diane did not recall Kimberly saying anything else to the officers.

        Forshee further testified that all three officers left the residence after she inspected the
marijuana grow operation, and that Kimberly eventually showed Forshee her medical marijuana
paperwork that was located in her vehicle. Forshee denied any subsequent involvement or
intentional contact with plaintiffs since the September 29 knock and talk. Criminal charges were
not filed against either plaintiff as a result of the incident.

                              B. THE TRIAL COURT’S RULING

        After oral arguments on defendants’ motion for summary disposition under MCR
2.116(C)(10), the trial court granted the motion on all plaintiffs’ claims. The trial court ruled
that plaintiffs could not prevail because the record undisputedly established that the officers had
consent to enter the home; consequently, the officers did not violate plaintiffs’ Fourth
Amendment rights against unreasonable searches and seizures. The court further ruled that
Forshee’s claim of qualified immunity was moot, although opining it would likely apply.

                                                 II

                                  A. STANDARD OF REVIEW

        This Court reviews a trial court’s decision on a motion for summary disposition de novo.
Latham v Barton Malow Co, 480 Mich. 105, 111; 746 NW2d 868 (2008). Under MCR
2.116(C)(10), the motion is properly granted “if there is no genuine issue regarding any material
fact and the moving party is entitled to judgment as a matter of law.” Id. “Whether a defendant

                                                -3-
is entitled to qualified immunity is a question of law that we review de novo.” Morden v Grand
Traverse Co, 275 Mich. App. 325, 340; 738 NW2d 278 (2007).

        In a motion for summary disposition under MCR 2.116(C)(10), the moving party must
specifically identify the issues for which no factual dispute exists, and must support this claim
with evidence such as affidavits, depositions, admissions, or other documents. MCR
2.116(G)(4); Coblentz v Novi, 475 Mich. 558, 569; 719 NW2d 73 (2006). If the moving party
meets its initial burden, the opposing party then has the burden of showing with evidentiary
materials the substance of which would be admissible that a genuine issue of disputed material
fact exists. Id.; Bronson Methodist Hosp v Home-Owners Ins Co, 295 Mich. App. 431, 440-441;
814 NW2d 670 (2012); MCR 2.116(G)(6). A genuine issue of material fact exists if the record,
viewed in a light most favorable to the nonmoving party, leaves open a matter on which
reasonable minds could differ. Allison v AEW Capital Mgt, LLP, 481 Mich. 419, 425; 751 NW2d
8 (2008). When deciding a motion for summary disposition, a court may not decide disputed
factual issues. Burkhardt v Bailey, 260 Mich. App. 636, 646-647; 680 NW2d 453 (2004).

                                          B. ANALYSIS

                                           1. CONSENT

        42 USC 1983 provides that a person is liable in an action at law if that person “under
color of any statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes
to be subjected, any citizen of the United States or other person within the jurisdiction thereof to
the deprivation of any rights, privileges, or immunities secured by the Constitution . . . .” The
statute “itself is not the source of substantive rights; it merely provides a remedy for the violation
of rights guaranteed by the federal constitution or federal statutes.” York v Detroit (After
Remand), 438 Mich. 744, 757-758; 475 NW2d 346 (1991). The federal right at issue in this case
is that provided by the Fourth Amendment of the United States Constitution: “The right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures, shall not be violated . . . .” See People v Kazmierczak, 461 Mich. 411, 417, n 3; 605
NW2d 667 (2000). The Fourth Amendment’s prohibition of unreasonable searches protects
people as opposed to just places or areas. People v Antwine, 293 Mich. App. 192, 194-195; 809
NW2d 439 (2011). When the government infringes an individual’s reasonable or justifiable
expectation of privacy, a search for purposes of the Fourth Amendment has occurred. Id. at 195.
With respect to expectations of privacy, a person’s home is at the very core of the Fourth
Amendment and the zone of privacy is most clearly defined when bounded by its physical
dimensions. People v Slaughter, 489 Mich. 302, 319; 803 NW2d 171 (2011).

       The Fourth Amendment prohibits only unreasonable searches. Id. at 311. In general,
searches conducted without both a warrant and probable cause to believe evidence of
wrongdoing might be located at the place searched are unreasonable per se. People v Champion,
452 Mich. 92, 98; 549 NW2d 849 (1996); People v Snider, 239 Mich. App. 393, 406-407; 608
NW2d 502 (2000). There are, however, several well-defined exceptions to the Fourth
Amendment’s warrant requirement. Slaughter, 489 Mich. at 311-312; Champion, 452 Mich. at
98. Consent is the exception to the warrant requirement on which defendants relied and the trial
court granted summary disposition. See People v Borchard-Ruhland, 460 Mich. 278, 294; 597
NW2d 1 (1999) (“One established exception to the general warrant and probable cause

                                                 -4-
requirements is a search conducted pursuant to consent.”). “The consent exception to the
warrant requirement allows a search and seizure when consent is unequivocal, specific, and
freely and intelligently given.” People v Frohriep, 247 Mich. App. 692, 702; 637 NW2d 562
(2001). Whether consent to search is freely and voluntarily given presents a question of fact that
must be determined on the basis of the totality of the circumstances; the presence of coercion or
duress will militate against a finding of voluntariness. Borchard-Ruhland, 460 Mich. at 294.

        In this case, the police used a law enforcement tactic known as “knock and talk” for the
purpose of investigating suspected wrongdoing. Frohriep, 247 Mich. App. at 697. Generally, this
procedure would be used when the police lack probable cause sufficient to obtain a search
warrant so they “approach the person suspected of engaging in illegal activity at the person's
residence (even knock on the front door), identify themselves as police officers, and request
consent to search for the suspected illegality or illicit items.” Id. While this tactic does not
violate constitutional protections, a citizen’s “right to be free of unreasonable searches and
seizures may be implicated where a person, under particular circumstances, does not feel free to
leave or where consent to search is coerced.” Id. at 698. As a result, simply characterizing
police conduct as a “knock and talk” does not eliminate the Fourth Amendment’s protections
against unreasonable searches and seizures. People v Galloway, 259 Mich. App. 634, 642; 675
NW2d 883 (2003). When the tactic is used, “ordinary rules that govern police conduct must be
applied to the circumstances of the particular case.” Frohriep, 247 Mich. App. at 698-699.

        Plaintiffs must establish to prove their § 1983 claim that (1) defendants acted under color
of state law and (2) that defendants’ conduct deprived plaintiffs of a federal right—the Fourth
Amendment’s protection against unreasonable searches and seizures. Davis v Wayne Co Sheriff,
201 Mich. App. 572, 576-577; 507 NW2d 751 (1993). At the summary disposition stage, the
issue is whether plaintiffs have demonstrated that at a genuine issue of material fact exists as to
each of these elements. Morden, 275 Mich. App. at 332. It is undisputed that defendants were
acting under color of state law and that they did not have a warrant when they entered
defendants’ home. So, the question becomes whether the undisputed facts established an
exception to the warrant requirement, i.e., on the facts of this case, whether plaintiffs freely and
voluntarily consented to defendants entering and searching their home.

        We conclude that this case is rife with material questions of fact as to whether plaintiffs
freely and voluntarily consented to defendants’ entry and search of their home. Furthermore,
even if valid consent was granted, questions of material fact exist regarding the scope of the
consent granted and whether consent was subsequently revoked. Because questions of material
fact remain for the trier of fact regarding plaintiffs’ § 1983 claim, specifically regarding
defendants’ claim of consent, the trial court erred by granting defendants’ summary disposition.
Morden, 275 Mich. App. at 332; Burkhardt, 260 Mich. App. at 646-647.

         The consent necessary to justify a search must be obtained “from the person whose
property is being searched or from a third party who possesses common authority over the
property.” People v Brown, 279 Mich. App. 116, 131; 755 NW2d 664 (2008). Here, the police
initially contacted Diane, whom the facts suggest the police could form an objectively reasonable
belief possessed the authority to grant defendants consent to enter the house. Id. Nevertheless,
the evidence, viewed in a light most favorable to plaintiffs, leaves open questions of material fact
whether Diane’s alleged “consent [was] unequivocal, specific, and freely and intelligently

                                                -5-
given.” Frohriep, 247 Mich. App. at 702. Indeed, questions of material fact exist whether the
alleged consent was “the result of duress or coercion, express or implied.” Schneckloth v
Bustamonte, 412 U.S. 218, 248; 93 S. Ct. 2041; 36 L. Ed. 2d 854 (1973). While voluntary consent
may be given may be given in the form of “words, gesture, or conduct,” United States v Carter,
378 F3d 584, 587 (CA 6, 2004), it cannot be established “‘by showing no more than
acquiescence to a claim of lawful authority.’” People v Farrow, 461 Mich. 202, 209; 600 NW2d
634 (1999), quoting Bumper v North Carolina, 391 U.S. 543, 548-549; 88 S. Ct. 1788; 20 L. Ed. 2d
797 (1968).3

        Further, even if Diane voluntarily consented to defendants’ initial entry to the home,
questions of material fact remain whether any consent that was granted was thereafter revoked.
This Court has observed that “the consent of a third party does not render a search valid if
[another] party is present and expressly objects to the search.” Brown, 279 Mich. App. at 131-
132. Further, “consent may be limited in scope and may be revoked.” Frohriep, 247 Mich. App.
at 703, citing People v Powell, 199 Mich. App. 492, 496-499; 502 NW2d 353 (1993). So, even if
the fact finder determined that Diane validly consented to a limited entry for the purpose of
officer safety while Diane telephoned Kimberly, Kimberly revoked that consent, if her testimony
is believed, after she made her presence known. Moreover, even if Kimberly’s testimony
regarding revocation of consent in her initial contact with the officers is not believed, questions
of material fact remain whether the subsequent upstairs bedroom search was the result of
coercion based on Forshee’s claim of lawful authority to act without a warrant. The Fourth
Amendment requires defendants establish that “consent was in fact voluntarily given, and not the
result of duress or coercion, express or implied.” Schneckloth, 412 U.S. at 248. This burden is
not met by showing mere acquiescence to claims lawful authority. Farrow, 461 Mich. at 207-
208; People v Chowdhury, 285 Mich. App. 509, 524-526; 775 NW2d 845 (2009). The trial court
erred by granting defendants’ summary disposition because questions of material fact remain
regarding whether either Diane or Kimberly voluntarily consented to the search, whether if
consent was granted it was revoked, and whether consent was coerced by claims of lawful
authority to act without a warrant. Allison, 481 Mich. at 425; Morden, 275 Mich. App. at 332.

                                  2. QUALIFIED IMMUNITY

        Defendant Forshee argues that the trial court should be affirmed on the alternative basis
that qualified immunity shields her from plaintiffs’ § 1983 claim. A police officer may invoke
the defense of qualified immunity to avoid the burden of standing trial when faced with a claim
that the officer violated a person’s constitutional rights. Walsh v Taylor, 263 Mich. App. 618,
635; 689 NW2d 506 (2004). Although nominated an affirmative defense that must be pleaded,
Harlow v Fitzgerald, 457 U.S. 800, 815; 102 S. Ct. 2727; 73 L. Ed. 2d 396 (1982), a plaintiff has the



3
  Although both Farrow and Bumper determined that consent cannot be voluntary when given in
response a police claim of a bogus warrant, the principles discussed in those cases apply by
analogy to a situation where the police assert they have lawful authority to enter the home
without a warrant under the guise of officer safety. See People v Chowdhury, 285 Mich. App.
509, 524-526; 775 NW2d 845 (2009).


                                                -6-
burden of overcoming the assertion of qualified immunity at the pretrial sage, Pearson v
Callahan, 555 U.S. 223, 231-232; 129 S. Ct. 808; 172 L. Ed. 2d 565 (2009). “The doctrine of
qualified immunity protects government officials ‘from liability for civil damages insofar as their
conduct does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.’” Id. at 231, quoting Harlow, 457 U.S. at 818. Thus, in the
case of a police officer, qualified immunity will not apply if the officer transgresses a right that
was “clearly established,” when “‘it would be clear to a reasonable officer that [her] conduct was
unlawful in the situation [she] confronted.’” Groh v Ramirez, 540 U.S. 551, 558-559, 563; 124 S
Ct 1284; 157 L. Ed. 2d 1068 (2004), quoting Saucier v Katz, 533 U.S. 194, 202; 121 S. Ct. 2151;
150 L. Ed. 2d 272 (2001); see also Walsh, 263 Mich. App. at 636. When the law is clearly
established, “the immunity defense ordinarily should fail, since a reasonably competent [police
officer] should know the law governing his [or her] conduct.” Harlow, 457 U.S. at 818-819.

        Defendant Forshee does not dispute that the law is clearly established that the police
cannot make a warrantless entry into a home unless a recognized exception to the Fourth
Amendment’s warrant requirement exists. She relies solely on consent, which clearly
established law requires must be “voluntarily given, and not the result of duress or coercion,
express or implied.” Schneckloth, 412 U.S. at 248; People v Lumpkin (On Remand), 64 Mich. App.
123, 125-126; 235 NW2d 166 (1975). Forshee’s argument rests on two principles. First,
voluntary consent to search may be granted by conduct. See Carter, 378 F3d at 587. Second,
“qualified immunity applies regardless of whether the government official’s error is ‘a mistake
of law, a mistake of fact, or a mistake based on mixed questions of law and fact.’” Pearson, 555
U.S. at 231, quoting Groh, 540 U.S. at 567 (KENNEDY, J., dissenting). Forshee splices these
principles together to argue that she is entitled to qualified immunity because, at worse, she
mistook Diane’s conduct for consent when “Diane opened the door and walked in the house,
allowing the officers to follow in behind her, without telling them they could not enter.”

        We find Forshee’s claim of qualified immunity wanting. First, as discussed already, from
the evidence viewed in the light most favorable to plaintiffs, a reasonable jury could conclude
that Diane did no more than acquiesce to Forshee’s claim of lawful authority to accompany
Diane inside the house for the purpose of officer safety. As discussed already, the law is clearly
established that voluntary consent cannot be established “‘by showing no more than
acquiescence to a claim of lawful authority.’” Farrow, 461 Mich. at 208; quoting Bumper, 391
U.S. at 548-549. In each of the cited cases, the police used an invalid or non-existent warrant to
conduct a search that was later claimed valid on the basis of consent. These cases hold that
“‘[w]hen a law enforcement officer claims authority to search a home under a warrant, he
announces in effect that the occupant has no right to resist the search.’” Id. In such a situation,
consent is not voluntary but coerced by the officer’s claim of lawful authority. Bumper, 391 U.S.
at 549-550. A reasonably competent police officer should know that voluntary consent cannot
be inferred from mere non-verbal acquiescence to an officer’s claim that the officer has the
lawful authority to enter the home and conduct a search in the absence of warrant. For this
reason, we conclude that Forshee’s claim of qualified immunity fails. See Harlow, 457 U.S. at
818-819; see also Guider v Smith, 431 Mich. 559, 568; 431 NW2d 819 (1988).

      Forshee’s argument for qualified immunity also does not address Kimberly’s claim to
have revoked any consent for the officer’s entry into the home that Diane may have
communicated by her conduct. At the time of the search, under clearly established law, once

                                                -7-
voluntarily granted, consent may subsequently be revoked at any time. See Powell, 199 Mich
App at 496-498. So, if Kimberly’s testimony regarding revoking any consent that Diane may
have granted is believed, defendant Forshee is not entitled to qualified immunity for remaining in
the home and the subsequent warrantless search she conducted. Again, if the trier of fact
believes Kimberly’s testimony, no reasonable officer in such a situation could believe that
remaining in the home and conducting further searches was lawful. Groh, 540 U.S. at 563. We
also note this is not a case in which police officers are accorded latitude to act without a warrant,
such as when presented with exigent circumstances,4 or affecting a lawful arrest,5 or executing a
lawfully issued search warrant,6 or possessing particularized reasons to fear for their safety.7 See
Groh, 540 U.S. at 565, n 9. Rather, voluntary consent is the only asserted justification for the
officers’ intrusion on the core protection of the Fourth Amendment—the right a person to retreat
into his own home and be free from unreasonable searches and seizure. Id. at 558-559. For all
these reasons, we find that Forshee is not entitled to qualified immunity.

        We reverse and remand for further proceedings. We do not retain jurisdiction. As the
prevailing party, appellant may tax costs pursuant to MCR 7.219.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Jane E. Markey
                                                              /s/ Cynthia Diane Stephens




4
    Chowdhury, 285 Mich. App. at 526; Snider, 239 Mich. App. at 408.
5
    Arizona v Gant, 556 U.S. 332, 335; 129 S. Ct. 1710; 173 L. Ed. 2d 485 (2009).
6
    People v Zuccarini, 172 Mich. App. 11, 13-14; 431 NW2d 446 (1988).
7
    Terry v Ohio, 392 U.S. 1; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968); Champion, 452 Mich. at 98-99.


                                                -8-